                                                                                    1 Michael Gerard Fletcher (State Bar No. 070849)
                                                                                       mfletcher@frandzel.com
                                                                                    2 Gerrick M. Warrington (State Bar No. 294890)
                                                                                       gwarrington@frandzel.com
                                                                                    3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                      1000 Wilshire Boulevard, Nineteenth Floor
                                                                                    4 Los Angeles, California 90017-2427
                                                                                      Telephone: (323) 852-1000
                                                                                    5 Facsimile: (323) 651-2577

                                                                                    6 Attorneys for Appellant ZIONS
                                                                                      BANCORPORATION, N.A., dba
                                                                                    7 California Bank & Trust

                                                                                    8

                                                                                    9                            UNITED STATES BANKRUPTCY COURT
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10                            NORTHERN DISTRICT OF CALIFORNIA
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 In re                                            Case No. 21-50028-SLJ

                                                                                   13 EVANDER FRANK KANE,                              Chapter 7
                                                   (323) 852‐1000




                                                                                   14               Debtor.                            District Court Case No. pending

                                                                                   15
                                                                                      ZIONS BANCORPORATION, N.A., dba                  STATEMENT OF ISSUES TO BE
                                                                                   16 California Bank & Trust,                         PRESENTED ON APPEAL BY
                                                                                                                                       APPELLANT ZIONS
                                                                                   17               Appellant,                         BANCORPORATION, N.A.
                                                                                   18 v.                                               [Fed. R. Bankr. P. 8009(a)]
                                                                                   19 EVANDER FRANK KANE,

                                                                                   20               Appellee.                          Notice of Appeal Filed: May 3, 2021
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028   Doc# 143       Filed: 05/19/21   Entered: 05/19/21 15:43:23       Page 1 of 4
                                                                                                                                                                                   1
                                                                                    1          Appellant Zions Bancorporation, N.A., dba California Bank & Trust (“Zions”) hereby

                                                                                    2 submits its statement of issues on appeal regarding Zions’ appeal of the Order Denying Motion to

                                                                                    3 Convert (Dkt. 101) pursuant to Civil Local Rule 16-4 and Rule 8009(a) of the Federal Rule of

                                                                                    4 Bankruptcy Procedure:

                                                                                    5

                                                                                    6                                     Statement of Issues on Appeal

                                                                                    7          1.      The Debtor, Mr. Evander Kane, has an NHL contract that provides for $29 million

                                                                                    8 in earnings and signing bonuses through league year 2025. The record also reflects that Mr. Kane

                                                                                    9 could, at the very least, pay an 11-14% dividend to creditors over a five-year chapter 11 plan. Did
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 the bankruptcy court err when it found that “I do not conclude that the interests of creditors are
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 paramount,” and that “the benefit of conversion to Creditors is unproven”?
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12          2.      Section 706(b) does not require bankruptcy courts to conduct a hypothetical

                                                                                   13 confirmation hearing to determine whether conversion is appropriate. See In re Baker, 503 B.R.
                                                   (323) 852‐1000




                                                                                   14 751, 759 (Bankr. M.D. Fla. 2013) (finding that under section 706(b) bankruptcy courts should not

                                                                                   15 analyze a motion to convert to chapter 11 as if it were a noticed chapter 11 confirmation hearing).

                                                                                   16 Did the bankruptcy court err when it found that Zions was required to prove that a hypothetical

                                                                                   17 plan would, in fact, be confirmed without objections?

                                                                                   18          3.      In an individual chapter 11 case, the automatic stay prevents all collection activities

                                                                                   19 against the debtor outside a confirmed plan until such time as the debtor’s discharge is granted (or

                                                                                   20 denied) which occurs, not upon confirmation, but rather upon completion of plan payments or

                                                                                   21 upon the court granting an early discharge. 11 U.S.C. §§ 362(c)(2)(C); 1141(d)(5). Here, it is

                                                                                   22 undisputed that Mr. Kane has significant earnings and significant putative non-dischargeable

                                                                                   23 claims against him. Did the bankruptcy court err when it found that “even if a plan is confirmed, if

                                                                                   24 Creditors are successful in having their claims declared non-dischargeable, nothing in the Code

                                                                                   25 will prevent them from continuing to collect from Debtor outside the plan”?

                                                                                   26          4.      In an individual chapter 11 case, if an unsecured creditor objects, the plan must pay

                                                                                   27 the value of the debtor’s projected disposable income over a period of five years be confirmed, but

                                                                                   28 the debtor may obtain permission to modify the plan at any time after confirmation and before

                                                                                  Case: 21-50028     Doc# 143      Filed: 05/19/21     Entered: 05/19/21 15:43:23         Page 2 of 4
                                                                                                                                                                                             2
                                                                                    1 completion of plan payments. 11 U.S.C. §§ 1129(a)(15); 1127(e). Mr. Kane’s NHL contract

                                                                                    2 provides that he will continue to receive his full salary and signing bonuses through league year

                                                                                    3 2025 even if he were to sustain physical injuries while playing hockey (or hockey-related travel).

                                                                                    4 Did the bankruptcy court err when it found that it was “not convinced a plan so dependent on

                                                                                    5 Debtor continuing to play hockey for several years without interruption has a reasonable

                                                                                    6 probability of success” and that feasibility of any plan would be brought into doubt if Mr. Kane

                                                                                    7 sustained physical injuries while playing hockey?

                                                                                    8          5.      A chapter 11 trustee may not assume a personal services contract without the

                                                                                    9 consent of the parties to that contract. 11 U.S.C. § 365(c)(1). It is undisputed that Mr. Kane’s NHL
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 contract is a personal services contract, and Zions specifically analyzed in its briefing the fact that,
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 under section 365(c)(1), a chapter 11 trustee would not be able to assume Mr. Kane’s NHL
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 contract unless the parties to that contract, including Mr. Kane, consent. Did the bankruptcy court

                                                                                   13 err when it found that if the case were converted to chapter 11 and a trustee appointed, “it would
                                                   (323) 852‐1000




                                                                                   14 fall to that trustee” to make key decisions under Mr. Kane’s NHL contract?

                                                                                   15          6.      An individual chapter 11 debtor may receive a discharge by (a) completing

                                                                                   16 payments under a plan as originally confirmed, (b) completing payments under a plan as modified

                                                                                   17 by the debtor, or (c) obtaining an early discharge which is permitted where unsecured creditors

                                                                                   18 have received as much as they would have received in chapter 7 and plan modification is not

                                                                                   19 practicable. 11 U.S.C. § 1141(d)(5); see also 11 U.S.C. § 1129(a)(15). Did the bankruptcy court

                                                                                   20 err when it found that converting Mr. Kane’s case to chapter 11 would imperil Mr. Kane’s ability

                                                                                   21 to discharge debt because he could only receive a chapter 11 discharge “if a plan is confirmed and

                                                                                   22 then only if payments are complete”?

                                                                                   23          7.      In a chapter 7, creditors holding non-dischargeable claims are free to pursue

                                                                                   24 collection activities against the debtor under non-bankruptcy law immediately after the earliest of

                                                                                   25 closure of the case, dismissal of the case, or when the debtor receives a discharge (or that

                                                                                   26 discharge is denied). 11 U.S.C. §§ 362(c)(2)(C); 727. Here, creditors have filed multiple adversary

                                                                                   27 proceedings to deny Mr. Kane’s chapter 7 discharge entirely and, for other parties, the deadlines to

                                                                                   28 file such adversary proceedings have been extended. Did the bankruptcy court err when it found

                                                                                  Case: 21-50028      Doc# 143      Filed: 05/19/21     Entered: 05/19/21 15:43:23        Page 3 of 4
                                                                                                                                                                                             3
                                                                                    1 that chapter 7 would benefit Mr. Kane by providing “a relatively quick and final resolution to his

                                                                                    2 current financial troubles”?

                                                                                    3          8.     Did the bankruptcy court err when it found that if the case were converted to

                                                                                    4 chapter 11, grounds might exist for immediate reconversion to chapter 7 unless a trustee were

                                                                                    5 appointed, where—at the same time—the court would not consider Zions’ concurrent request in

                                                                                    6 its motion for a trustee to be appointed because that would be putting “the cart before the horse”?

                                                                                    7          9.     Did the bankruptcy court err when it found “It is not relevant to this analysis

                                                                                    8 whether a party in interest would [seek to reconvert the case to chapter 7]; what matters is that

                                                                                    9 they could, so the inquiry turns to whether the record shows grounds for reconversion”?
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10          10.    Did the bankruptcy court err when it found that if the case were converted to
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 chapter 11, Mr. Kane would lose the ability to fund his defense of non-dischargeability actions
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 against him?

                                                                                   13          11.    Did the bankruptcy court err when it found that Mr. Kane’s plan could be imperiled
                                                   (323) 852‐1000




                                                                                   14 by certain creditors’ purported security interests in Mr. Kane’s earnings?

                                                                                   15          12.    Did the bankruptcy court commit any error in denying Zions’ motion to convert?

                                                                                   16          13.    Did the bankruptcy court apply the wrong legal standard when denying Zions’

                                                                                   17 motion to convert?

                                                                                   18 DATED: May 19, 2021                         FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                                                                  MICHAEL GERARD FLETCHER
                                                                                   19                                             GERRICK M. WARRINGTON
                                                                                   20

                                                                                   21
                                                                                                                                  By:          /s/ Michael Gerard Fletcher
                                                                                   22                                                   MICHAEL GERARD FLETCHER
                                                                                                                                        Attorneys for Appellant Zions Bancorporation,
                                                                                   23
                                                                                                                                        N.A., dba California Bank & Trust
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028     Doc# 143      Filed: 05/19/21      Entered: 05/19/21 15:43:23      Page 4 of 4
                                                                                                                                                                                            4
